In a matrimonial action, the defendant wife appeals from so much of an order of the Supreme Court, Queens County (Leviss, J.), dated September 27, 1988, as (1) awarded her the sum of $50 a week in temporary maintenance, commencing August 22, 1988, (2) denied that branch of her motion which was to compel the plaintiff husband to pay, pendente lite, the monthly mortgage payments, utility bills and telephone bills on the marital residence, and (3) denied that branch of her motion which was for an award of counsel fees, pendente lite.
Ordered that the order is modified, by deleting the provisions thereof which awarded the defendant wife temporary maintenance of $50 per week effective August 22, 1988, and substituting therefor a provision awarding her temporary maintenance of $125 per week effective August 5, 1988; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
We find that an award to the defendant wife of temporary maintenance in the amount of $125 per week is a more reasonable sum than the $50 per week awarded by the Supreme Court, Queens County, in light of the relative financial circumstances of the parties as reflected in the papers submitted in support of, and in opposition to, the wife’s motion (see, Van Ess v Van Ess, 100 AD2d 848). Moreover, the temporary *438maintenance award should be retroactive to the date of the wife’s application, August 5, 1988, and not to August 22, 1988, the date fixed by the Supreme Court (see, Dooley v Dooley, 128 AD2d 669). We have examined the wife’s remaining contentions and find them to be without merit. Mangano, J. P., Brown, Lawrence, Hooper and Harwood, JJ., concur.